DETAILED ACTION
The instant application having Application No. 16/578,381 filed on September 22, 2019 is presented for examination by the examiner.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
 
The amended claims submitted November 28, 2022 in response to the office action mailed August 26, 2022 are under examination. Claims 12-13 and 15-31 are pending, claims 1-11 and 14 are canceled. All of claims 12-13 and 15-31 are amended at least based on the amendments to claim 12 or claim 30.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant' s submissions of the Information Disclosure Statement dated November 28, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
It is noted that the NPL document “USPTO; App. No. 16/079,554; Notice of Allowance mailed 12-03-2021; Attorney Docket No. 8849-1520690-US” was not furnished with the IDS. The examiner has attached this document to the current office action as noted in the PTO-892.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 21-23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 2015/0084841 A1 (hereafter Hilkes) in view of Lyst Jr. et al. US 6,120,145 (hereafter Lyst).
Regarding claim 12, Hilkes teaches “A wearable optical system (paragraph [0002] “wearable electronic displays” the device of Figs. 1-6), comprising:
a user wearable support (paragraph [0025] “The Head Mounted Display portion of the system”, which is both user wearable, because it is shown worn on a head, and a support in that HMD housing 2 incorporates HMD optics 5, a camera 9 and HMD electronics 8) comprising a display (e.g. paragraph [0011] the electronic display of the HMD) that is directly viewable by a user via a horizontal optical path (see viewing angle 7 of Figs. 2 and 3, which is horizontal and which has the display in this horizontal viewing path), the horizontal optical path being defined relative to an eye of the user (see Figs. 2 and 3), wherein the support is attached to the display (paragraph [0025] “The HMD housing 2 incorporates HMD optics 5, a camera 9, and HMD electronics 8”); 
a vision redirecting mechanism (see elements thereof as follows) comprising a camera (Camera 9) defining a work area optical path (camera angle 10), the work area optical path oriented downward relative to the horizontal optical path (see camera angle 10 in Figs. 1-4) terminating in a visible work area (whatever the camera is pointing at is a visible work area, such as paragraph [0028]: “camera angle 10 is now aimed at a nearby object close at hand, perhaps in the wearer's hands”), wherein the camera is in optical communication with the display such that images captured by the camera are transmitted (paragraph [0006]: “the wearer can not only view electronic data… but also live video images of the world in front of them.”) and magnified (paragraph [0006]: “Image processing can be used to enhance the live camera image before it is presented to the eye, providing magnification,… for example.”) for viewing on the display (the HMD which includes the camera 9 provides a video image on the HMD display) such that a magnified work area is viewable by the user via the horizontal optical path (see Fig. 2);
… and
wherein the camera is cantilevered on an imaging extension (see rod-shaped cantilever extension between the camera 9 and linear motor 12/HMD Electronics 8 in Fig. 5, and description of camera pivot point 11 in e.g. paragraph [0028] “In FIG. 3 the head/neck angle 4 is unchanged from FIG. 2, but the camera has been angled downward on a pivot point 11 so that the camera angle 10 is now aimed at a nearby object close at hand” thus the camera is movable relative to the HMD Housing 2) a preselected distance forward of the user (camera 9 is a particular distance forward of the users eyes determined by the geometry of HMD Housing 2 and the cantilever extension, thus is a preselected distance forward of the user, pre-selected at the time of manufacture) and above or within the horizontal optical path (in Figs. 1-3, camera 9 is above the horizontal path, at some position between Fig. 3 and Fig. 4 the camera 9 is in the horizontal path), wherein the imaging extension is connected with the user wearable support (paragraph [0025] “The HMD housing 2 incorporates HMD optics 5, a camera 9, and HMD electronics 8”).”
However, Hilkes is silent regarding “a light source configured to emit a light signal, wherein the light signal is adapted to illuminate the visible work area.”
Lyst teaches “A wearable optical system (Fig. 1, col. 7 lines 13-16: “Eyeglass frame 12 includes eyeglass lenses 16 secured to frame 12. Eyeglass lenses 16 have surgical loupes barrel optical assemblies 18 secured therein”), comprising:
a user wearable support (eyeglass frame 12) … viewable by a user via a horizontal optical path (col. 7 lines 40-45: “It will be understood by those of ordinary skill in the art that optical member 30 can be configured so that declination angle 26 equals zero. Therefore, viewing angle 34 is equal to resultant declination angle 36. In this scenario, the user can look straight ahead and still see objects from desired direction 32.”), the horizontal optical path being defined relative to an eye of the user (see Figs. 1 and 2 for how the declination angle is defined relative to the eye of the user)
a vision redirecting mechanism (Loupes Optics 18 and Optical Member 30) … defining a work area optical path (Desired Direction 32), the work area optical path oriented downward relative to the horizontal optical path terminating in a visible work area (See Fig. 2, the desired direction is oriented downward relative to the horizontal), wherein … images … are … magnified for viewing … such that a magnified work area is viewable by the user  (col. 9 lines 19-27: “It is within the scope of the present invention to add either positive or negative optical power to optical member 30 through the addition of lenses, non-flat reflective surfaces, or other means. …additional magnification can be added”)…
a light source (col. 2 lines 47-53: “light sources”) affixed to the user wearable support (col. 2 lines 47-53: “these systems …have light sources attached to them”) and configured to emit a light signal (col. 2 lines 47-53: “to illuminate the object of interest.”), wherein the light signal is coextensive with the adapted to illuminate the visible work area optical path signal (col. 2 lines 47-53: “to illuminate the object of interest.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a light source to the wearable support that illuminates the object of interest as taught by Lyst in the device of Hilkes for the purpose of providing additional lighting to the object of interest as taught by Lyst (col. 2 lines 47-53).
Regarding claim 21, the Hilkes-Lyst combination teaches “the wearable optical system of claim 12,” and Hilkes teaches “wherein the camera is a single camera (see Hilkes Fig. 6, there is a single camera 9).”
Regarding claims 22 and 23, the Hilkes-Lyst combination teaches “the wearable optical system of claim 21,” and “the wearable optical system of claim 12,”  and Hilkes further suggests (claim 22) “wherein the work area optical path is oriented downward at an angle between 60° to 120° relative to the horizontal optical path (see camera angle 10 in Fig. 4 and paragraph [0029]: “the HMD angle has been significantly lowered” as measured with a protractor the camera angle 10 in Fig. 4 is at about an angle of 70° relative to the horizontal defined by the user’s head, which is within the claimed range. Note that the display within the HMD housing 2 is still viewable along a horizontal optical path in Fig. 4, although the user happens to be looking downward at that time)” and (claim 23) “wherein the work area optical path is oriented downward at an angle between 70° to 90° relative to the horizontal optical path (see camera angle 10 in Fig. 4 and paragraph [0029]: “the HMD angle has been significantly lowered” as measured with a protractor the camera angle 10 in Fig. 4 is at about an angle of 70° relative to the horizontal defined by the user’s head, which is within the claimed range. Note that the display within the HMD housing 2 is still viewable along a horizontal optical path in Fig. 4, although the user happens to be looking downward at that time)”
However, Hilkes does not disclose that the drawings are to scale and does not explicitly disclose the dimensions or angles thereof. Thus Hilkes does not anticipate the limitation (claim 22) “wherein the work area optical path is oriented downward at an angle between 60° to 120° relative to the horizontal optical path” or (claim 23) “wherein the work area optical path is oriented downward at an angle between 70° to 90° relative to the horizontal optical path”
However, Hilkes teaches (paragraph [0029]) that the camera angle can be significantly lowered to adopt a more comfortable viewing angle for near-in tasks.
Furthermore Lyst teaches “wherein the work area optical path is oriented downward at an angle between 60° to 120° (col. 8 lines 44-47: “Penta prism system 60 produces a resultant declination angle 36 equal to loupes declination angle 26 plus 60°”) relative to the horizontal optical path (col. 7 lines 40-45: “optical member 30 can be configured so that declination angle 26 equals zero. Therefore, viewing angle 34 is equal to resultant declination angle 36. In this scenario, the user can look straight ahead and still see objects from desired direction 32.”)

Thus Hilkes discloses the claimed invention except for the work area optical path is oriented downward at an angle between 60° to 120° or between 70° to 90° relative to the horizontal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the HMD Housing, HMD housing pivot and camera pivot such that the work area optical path can be oriented downward at an angle between 60° to 120° or between 70° to 90°, similar to the 60° angle taught by Lyst, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the camera angle is an art recognized results effective variable in that significantly lowering the camera angle allows comfortable viewing for near-in tasks as taught by Hilkes (paragraph [0029]). Thus one would have been motivated to optimize the camera angle because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
Regarding claim 30, Hilkes teaches “An optical device (paragraph [0002] “wearable electronic displays” the device of Figs. 1-6), comprising:
a support (eyeglasses frame 1) operable for positioning on the head of a user (see Figs. 1-6, the eyeglasses frame supports the HMD housing and positions it on the head of a user); and
an imaging extension (HMD housing 2) attached to the support (see HMD Housing pivot 3);
a magnifying (paragraph [0006]: “providing magnification”) portion (HMD Electronics 8, HMD Display Optics 5 and Camera 9) … cantilevered on the imaging extension a preselected distance forward of the user (see how 5, 8 and 9 are cantilevered on the HMD Housing 2 a distance forward of the user that is preselected at the time of manufacture), wherein the magnifying portion defines an optical path defined by a first path (a horizontal path by which the user views the display, see Fig. 2, which is still available to the user in all of the positions including Fig. 4) and a second path (the downward angled second path in which the camera is pointed), wherein an angle of the first path differs from an angle of the second path (the first path is horizontal, and the second path is “significantly lowered” paragraph [0029]), downward relative to a horizontal orientation defined relative to an eye of the user (the path of the camera is downward relative to the horizontal in Fig. 4)…
wherein the first path is situated parallel with the horizontal orientation (see Fig. 2), and the second path is at about a 60° to about 90° vertical variance from the horizontal orientation (see camera angle 10 in Fig. 4 and paragraph [0029]: “the HMD angle has been significantly lowered” as measured with a protractor the camera angle 10 in Fig. 4 is at about an angle of 70° relative to the horizontal defined by the user’s head, which is within the claimed range. Note that the display within the HMD housing 2 is still viewable along a horizontal optical path in Fig. 4, although the user happens to be looking downward at that time).”
However, Hilkes is silent regarding “a magnifying portion comprised of a loupe or lens and a prism or mirror, … a light source affixed to the support or the imaging extension and configured to emit a light signal along or intersecting with the second path”
Lyst teaches “An optical device (Figs. 1 and 2, see parts thereof below), comprising:
a support (eyeglass frame 12) operable for positioning on the head of a user (col. 7 lines 12-14: “eyeglass frame 12 resting on the user's ear 13 and nose 14”); and
an imaging extension (loupes optics 18 and optical member 30) attached to the support (see Fig. 2, col. 7 lines 14-16: “Eyeglass lenses 16 have surgical loupes barrel optical assemblies 18 secured therein”);
a magnifying portion (col. 9 lines 25-27: “optical member 30 … additional magnification can be added”) comprised of a loupe or lens and a prism or mirror (Figs. 3-4 each show mirrors such as 42,44 or prisms such as 52, 62, 80 and 82, and col. 9 lines 18-27: “the elements in each optical member 30 do not introduce any optical power into the system. …It is within the scope of the present invention to add either positive or negative optical power to optical member 30 through the addition of lenses”, thus optical member 30 can be magnifying and comprise both a lens and a mirror or prism), which magnifying portion is cantilevered on the imaging extension a preselected distance forward of the user (see e.g. Figs. 1 and 8), wherein the magnifying portion defines an optical path defined by a first path (path at declination angle 26) and a second path (path to desired Direction 32), wherein an angle of the first path differs from an angle of the second path (they differ by viewing angle 34), downward relative to a horizontal orientation defined relative to an eye of the user (32 is downward relative to the horizontal support line 20);
a light source (col. 2 lines 47-53: “light sources”) affixed to the support or the imaging extension (col. 2 lines 47-53: “light sources attached to them”) and configured to emit a light signal along or intersecting with the second path (col. 2 lines 47-53: “to illuminate the object of interest”);
wherein the first path is situated parallel with the horizontal orientation (col. 7 lines 40-45: “optical member 30 can be configured so that declination angle 26 equals zero. Therefore, viewing angle 34 is equal to resultant declination angle 36. In this scenario, the user can look straight ahead and still see objects from desired direction 32.”), and the second path is at about a 60° to about 90° vertical variance from the horizontal orientation (col. 8 lines 44-47: “Penta prism system 60 produces a resultant declination angle 36 equal to loupes declination angle 26 plus 60°”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate lenses and mirrors or prisms to the imaging extension as taught by Lyst in the device of Hilkes for the purpose of providing additional magnification as taught by Lyst (col. 9 lines 17-27).
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a light source to the wearable support that illuminates the object of interest as taught by Lyst in the device of Hilkes for the purpose of providing additional lighting to the object of interest as taught by Lyst (col. 2 lines 47-53).

However, Hilkes does not disclose that the drawings are to scale and does not explicitly disclose the dimensions or angles thereof. Thus Hilkes does not anticipate the limitation “wherein the first path is situated parallel with the horizontal orientation, and the second path is at about a 60° to about 90° vertical variance from the horizontal orientation.”
However, Hilkes teaches (paragraph [0029]) that the camera angle can be significantly lowered to adopt a more comfortable viewing angle for near-in tasks.
Furthermore Lyst teaches “wherein the first path is situated parallel with the horizontal orientation (col. 7 lines 40-45: “optical member 30 can be configured so that declination angle 26 equals zero. Therefore, viewing angle 34 is equal to resultant declination angle 36. In this scenario, the user can look straight ahead and still see objects from desired direction 32.”), and the second path is at about a 60° to about 90° vertical variance from the horizontal orientation (col. 8 lines 44-47: “Penta prism system 60 produces a resultant declination angle 36 equal to loupes declination angle 26 plus 60°”).”
Thus Hilkes discloses the claimed invention except for the second optical path is about a 60° to about a 90° vertical variance from the horizontal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the HMD Housing, HMD housing pivot and camera pivot such that the second optical path can be oriented downward at an angle between 60° to 90°, such as 60° as taught by Lyst since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the camera angle is an art recognized results effective variable in that significantly lowering the camera angle allows comfortable viewing for near-in tasks as taught by Hilkes (paragraph [0029]). Thus one would have been motivated to optimize the camera angle because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
Regarding claim 31, the Hilkes-Lyst combination teaches “the optical device of claim 30,” and Hilkes further teaches “wherein the magnifying portion is adapted to translate into and out of the horizontal orientation (compare the positions of HMD Housing 2 in Figs. 3 and 4 and see paragraph [0029]: “pivoting the HMD housing 2 relative to the eyeglasses frame 1, around a pivot point 3.” Note that pivoting to position the HMD housing 2 from one position in the vertical to a lower position in the vertical is a translation into and out of the horizontal orientation.  Interpreting “pivoting” as “translate” is supported by the specification of the instant application, Fig. 2 and paragraph [0117]: “As depicted, the visor portion (101) is separately movable from the headband portion (102), where it translates from a working position to a retracted position, or vice-versa, along axis (70) about hinge (71).”).”

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 2015/0084841 A1 (hereafter Hilkes) in view of Lyst Jr. et al. US 6,120,145 (hereafter Lyst) as applied to claim 12 above, and further in view of Lemchen USPGPub 2016/0358327 A1 (hereafter Lemchen).
Regarding claims 13 and 16, the Hilkes-Lyst combination teaches “the wearable optical system of claim 12,” however Hilkes and Lyst fail to explicitly teach (claim 13) “further comprising a processor programmed to center the work area optical path on a position within the visible work area in the presence of a movement of the camera away from the position, and wherein the processor is programed programmed to center the work area optical path visible to the user on the position of the visible work area in an automated manner” or (claim 16) “wherein the processor is programmed to identify the position [[of]] within the visible work area in an automated manner.”
Lemchen teaches (claim 12) “A wearable optical system (Head-mounted camera and display system 12), comprising: … a display (display 16) that is viewable by a user (e.g. paragraph [0008]: “a head-mounted display having a center of a field of view, providing a magnified view of a live dental area of interest”) … a camera (head mounted magnifying camera 22) defining a work area optical path (paragraph [0008]: “live dental area of interest”), … wherein the camera is in optical communication with the display such that images captured by the camera are transmitted and magnified for viewing on the display (paragraph [0008]: “providing a magnified view of a live dental area of interest”).”
(claim 13) “further comprising a processor (e.g. paragraph [0017]: “the apparatus also include a computer system with a memory,”) programmed to center the work area optical path on a position within the visible work area (e.g. paragraph [0017]: “where the computer system automatically tracks the magnified image of the live dental area of interest to keep it in the center of the field of view of the head-mounted display”) in the presence of a movement of the camera away from the position (paragraph [0018]: “The computer system automatically compensates for small movements of the head mounted magnifying camera”), and wherein the processor is programmed to center the work area optical path visible to the user on the position of the visible work area in an automated manner (e.g. paragraph [0017]: “where the computer system automatically tracks the magnified image of the live dental area of interest to keep it in the center of the field of view of the head-mounted display” emphasis added).”
(claim 16) “wherein the processor is programmed to identify the position within the visible work area in an automated manner (e.g. paragraph [0017]: “where the computer system automatically tracks the magnified image of the live dental area of interest to keep it in the center of the field of view of the head-mounted display” emphasis added).”
	Lemchen further teaches (paragraphs [0007]-[0009]): “Users of dental loupes can readily testify that it takes practice and training to use them, since the magnified field of view seen through the loupes can rapidly change as the user moves his head. … automatically compensating for small movements of the head mounted magnifying camera shifting the center of the field of view by using a tracking program in the computer system to keep the live dental area of interest in the center of the field of view of the head-mounted display.”
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a processor that can use a tracking program to automatically keep the live dental area of interest in the center of the field of view of the head-mounted display as taught by Lemchen in the device of the Hilkes-Lyst combination, because Lemchen teaches that without such tracking the magnified view seen by the user can change rapidly as the user moves his head (Lemchen paragraph [0007]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 2015/0084841 A1 (hereafter Hilkes) in view of Lyst Jr. et al. US 6,120,145 (hereafter Lyst) and Lemchen USPGPub 2016/0358327 A1 (hereafter Lemchen) as applied to claim 13 above, and further in view of Hayakawa JPH11192214 (hereafter Hayakawa, where reference will be made to the attached machine translation).
	Regarding claim 15, the Hilkes-Lyst-Lemchen combination teaches “The wearable optical system of claim 13,” however, Hilkes and Lyst are silent regarding “wherein the processor is programmed with a tracking algorithm that accounts for the presence or location of a fiducial, visual cue, anatomical feature or reference point, color, pattern, tool, barcode, and/or boundary in or adjacent to the position of the work area in maintaining the optical path visible to the user centered on the position within the visible work area in the presence of movement of the camera.”
	Lemchen teaches “wherein the processor is programmed with a tracking algorithm (e.g. paragraph [0018] “image tracking”) … maintaining the optical path visible to the user centered on the position within the visible work area (e.g. paragraph [0018]: “to keep the live dental area of interest in the center of the field of view of the head-mounted display”) in the presence of movement of the camera (e.g. paragraph [0018]: “The computer system automatically compensates for small movements of the head mounted magnifying camera”).”
Lemchen further teaches (paragraph [0031]): “Image tracking programs are well known to the art”.
Hayakawa teaches “wherein the processor is programmed with a tracking algorithm (paragraph [0159] “track the marker by a tracking means”, paragraph [0160] “detection means for detecting information emitted by a marker”) that accounts for the presence or location of a fiducial, visual cue, anatomical feature or reference point, color, pattern, tool, barcode, and/or boundary (paragraph [0162] “marker”, a marker is a fiducial, a visual cue and a reference point) in or adjacent to the position of the work area (paragraph [0162]: “The detection section 34 for tracking the marker 33 attached to the subject 6” that the marker is tracked by the detection section, and that the marker is attached to the subject means that the marker is in or adjacent to the position of the work area) in maintaining the optical path visible to the user centered on the position within the visible work area (paragraph [0163]: “automatic tracking control of the photographing direction is performed so that the position of the marker 33 in the photographed image is always at the center position of the image.”) in the presence of movement of the camera (paragraph [0160]: “control means for sending a control signal to the posture changing mechanism for tracking the subject by pointing the camera toward the subject.” in Hayakawa the camera direction is changed to point the camera to the subject, thus the tracking is done in the presence of movement of the camera, because the tracking means moves/controls the camera).”
	Hayakawa further teaches (paragraphs [0158]-[0159]): “In addition, when photographing is performed with consideration given to the movement of the subject, there is a possibility that the resolution of image detection will be reduced when the subject is shifted from the center of the photographed image.
In order to avoid such an inconvenience, it is preferable to attach a marker for detecting the position of the center of gravity to the subject and control the photographing means to track the marker by a tracking means attached to the photographing means.
That is, by attaching the marker to the center of gravity of the subject, the center of gravity, which is the center of movement of the subject, can be kept at the center of the captured image.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the detection of a marker in the work area to center the subject in the captured image as taught by Hayakawa in the tracking algorithm to maintain the optical path visible to the user centered on the position within the visible work area as taught by Lemchen in the wearable optical system of the Hilkes-Lyst-Lemchen combination. One would have been motivated to use an image tracking program as taught by Lemchen because Lemchen teaches that without such tracking the magnified view seen by the user can change rapidly as the user moves his head (Lemchen paragraph [0007]). Furthermore,
one would have been motivated to use a tracking algorithm that detected markers as taught by Hayakawa because Lemchen teaches that such image tracking programs are well known in the art (Lemchen paragraph [0031]) and the combination of Hilkes, Lyst and Lemchen needs some particular algorithm to be chosen in order to maintain the optical path visible to the user centered on the position within the visible work area in the presence of movement of the camera, and Hayakawa teaches such an algorithm.
	Note that the combination of references reasonably suggests either option of centering the image by (1) shifting the image as taught by Lemchen (paragraph [0032] “shifting”), or (2) moving the camera as taught by both Lemchen (paragraph [0032] “micro-pan and tilt mechanism”) and Hayakawa (paragraph [0160]: “an attitude changing mechanism”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 2015/0084841 A1 (hereafter Hilkes) in view of Lyst Jr. et al. US 6,120,145 (hereafter Lyst) and Lemchen USPGPub 2016/0358327 A1 (hereafter Lemchen) as applied to claim 13 above, and further in view of Hebert USPGPub 20070273983 A1 (hereafter Hebert).
Regarding claim 17, the Hilkes-Lyst-Lemchen combination teaches “the wearable optical system of claim 13, wherein the processor is programmed to center the work area optical path on the position within the visible work area (Lemchen, e.g. paragraph [0032]: “Small movements of the camera 22 shifting the live field of view (FOV) as detected at step 36 can be automatically compensated by the tracking program to keep the live view matching the stored captured image in the center of the head display 24 as determined by an image identification program.” see combination of Hilkes-Lyst-Lemchen introduced for claim 13 above).
However, Hilkes and Lyst fail to teach “center the work area optical path on the position within the visible work area for a predetermined time duration.”
Lemchen teaches “center the work area optical path on the position within the visible work area for a … time duration (paragraph [0035]: “As soon as the live shot regains the location of the desired image, it is identified as such by the image recognition program in processor 14 and moved by the tracking program in processor 14 into the center of the display 24 and maintained there as long as it is in the live field of view of the camera 22.” emphasis added).”
	Hebert teaches a head-mounted display (e.g. Fig. 8A) “wherein the processor is programmed to [operate the HMD] for a predetermined time duration (paragraph 172: “the HMD system 40 may be implemented so that a selected time period of inactivity occurs before entering a stand-by mode”).”
	Hebert further teaches (paragraph 172) that a stand-by mode of an HMD can be implemented for power savings. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the time duration over which image shifting based automated tracking occurs in the device of the Hilkes-Lyst-Lemchen combination to a specific time duration during which the user is directing their attention to a particular tooth or area in question as taught by Lemchen (paragraph s [0035]-[0036]) because Lemchen teaches that automated shifting based tracking ceases with extremely large movements that take the desired location out of the maximum field of view of the camera (paragraph [0035]).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a predetermined time duration (selected time period of inactivity) as taught by Hebert into the wearable optical system of the Hilkes-Lyst-Lemchen combination, after which the wearable optical system enters a power saving stand-by mode as taught by Hebert (paragraph 172) because such a stand-by mode saves power as taught by Hebert (paragraph 172).
	Note that the combination of limitations “wherein the processor is programmed to center the work area optical path on a position of the visible work area for a predetermined time duration” is considered to be met by the combination of references, i.e. to logically flow from the teachings of the references when combined, because Lemchen teaches that the wearable optical system centers the work area optical path on the position of the visible work area while the user is working on a particular tooth or area in question (Lemchen paragraph [0035]), and Hebert teaches de-activating the functionality of the HMD and entering a power saving stand-by mode after a predetermined time. Thus taken in combination, Hebert teaches entering a power saving stand-by mode after a predetermined time duration of inactivity, where prior to entering the power saving stand-by mode, the processor is automatically centering the work area on the particular tooth or area in question. Thus the centering only continues to occur for a predetermined time duration after the processor determines the clinician has been inactive. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 2015/0084841 A1 (hereafter Hilkes) in view of Lyst Jr. et al. US 6,120,145 (hereafter Lyst) and Lemchen USPGPub 2016/0358327 A1 (hereafter Lemchen) as applied to claim 13 above, and further in view of Letke USPGPub 2015/0063777 A1 (hereafter Letke).
Regarding claim 18, the Hilkes-Lyst-Lemchen combination teaches “the wearable optical system of claim 13,” however Hilkes, Lyst and Lemchen are silent regarding “wherein the camera is programmed to autofocus on the position within the work area at any point along a focal length of between about 12 inches to about 60 inches.”
Letke teaches a head-mounted camera, video recording camera 1804, “wherein the camera is programmed to autofocus on the position within the work area (paragraph [0170] “auto-focusing … variable focus lens”) at any point along a focal length of between about 12 inches to about 60 inches (paragraph [0170]: “a distance of 18 inches from the user… a 10-centimeter to infinity focal range, using a variable focus lens” a variable focus lens that can focus over a 10 centimeter to infinity focal range can also focus at any point along a focal length of between about 12 inches to about 60 inches. Note that the claim in no way precludes the ability to focus at focal lengths outside the claimed range).”
Letke further teaches “The video recording device 1804 is preferably an auto-focusing, dynamic contrasting, high definition camera.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an auto-focusing function which can focus at distances between 12 to 60 inches as taught by Letke in the device of the Hilkes-Lyst-Lemchen combination because Letke teaches that a head-worn camera is preferably an auto-focusing, dynamic contrasting, high definition camera (Letke paragraph [0170]).

Claims 19 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 2015/0084841 A1 (hereafter Hilkes) in view of Lyst Jr. et al. US 6,120,145 (hereafter Lyst) and further in view of Duret USPGPub 2016/0220105 A1 (hereafter Duret).
Regarding claim 19, the Hilkes-Lyst combination teaches “The wearable optical system of claim 12,” however, Hilkes fails to teach “wherein the camera comprises two or more cameras.”
Duret teaches “wherein the camera comprises two or more cameras (paragraph [0123]: “To these glasses are added one or more cameras”).”
Duret further teaches (paragraph [0123]): “To these glasses are added one or more cameras permitting to readjust permanently and in real time by successive tracking the modeling resulting from the reading of the sub-gingival peripheral devices using common markers such as, and this is only an example, the crowns of the teeth or markers voluntarily placed on their surfaces or on the gum on what the clinician sees in the patient's mouth.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize more than one camera as taught by Duret in the device of the Hilkes-Lyst combination in order to allow tracking of the operating field via markers on the teeth as taught by Duret (paragraph [0123]).
Regarding claim 24, the Hilkes-Lyst combination teaches “the wearable optical system of claim 12,” however Hilkes is silent regarding “wherein the wearable optical system is adapted to be in data communication with a wireless network and permit data communications between the wearable optical system and the wireless network.”
Duret teaches (Figs. 3 and 9) “wherein the wearable optical system is adapted to be in data communication (e.g. paragraph [0238]: “the central unit 77 and creation of the complemented object. This object is then transmitted 78 to the augmented-reality glasses” and paragraph [0240] “The wireless connections are preferred”) with a wireless network (central unit and software 3) and permit data communications between the wearable optical system and the wireless network (e.g. paragraph [0238]: “the central unit 77 and creation of the complemented object. This object is then transmitted 78 to the augmented-reality glasses” the transmission of the object from the central unit 3/77 is a data communication).”
Duret further teaches that this central unit and software 3, with a wireless connection to the head-worn display, enables an accurate over-laying of visible and invisible information on the operating field, see paragraph [0238]: “he will have two clouds of points 67, 68 reinforced with accurate information 73 and eventually diagnostic information 76. A combination then occurs at the level of the central unit 77 and creation of the complemented object. This object is then transmitted 78 to the augmented-reality glasses so that the complemented object is displayed in the field of viewing 78 and that the practitioner can see in the mouth of his patient the visible and invisible parts of his operating field 79.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a central unit and software (wireless network) with a wireless connection to the head-worn device as taught by Duret in the device of the Hilkes-Lyst combination for the purpose of enabling that the practitioner can see in the mouth of his patient the visible and invisible parts of his operating field as taught by Duret (paragraph [0238]).
Regarding claim 25, the Hilkes-Lyst combination teaches “the wearable optical system of claim 24.” However, Hilkes is silent regarding “wherein the wireless network is adapted to provide data communication between the camera or display of the wearable optical system with a laboratory information system, an insurance e-filing system, or a medical apparatus.”
Duret teaches “wherein the wireless network is adapted to provide data communication between the camera or display of the wearable optical system (Duret teaches at least a data communication to the display of the wearable optical system see paragraph [0238]: “This object is then transmitted 78 to the augmented-reality glasses so that the complemented object is displayed”) with a laboratory information system, an insurance e-filing system, or a medical apparatus (Duret teaches at least connection of the central unit and the display with a laboratory information system see paragraph [0235]: “the file of the invisible part 67 is received by the central unit” where a file of the invisible part 67 is a laboratory information system in that it contains laboratory files of measurements in the invisible spectrum. Duret also teaches the connection to a medical apparatus, i.e. the peripheral device 2 (RX, ultrasonic, MRI . . . ) that provides the augmenting information, see paragraph [0165] and Fig. 3).”
Duret further teaches that this connection between the display and the laboratory information system and the peripheral medical apparatus, enables an accurate over-laying of visible and invisible information on the operating field, see paragraph [0238]: “he will have two clouds of points 67, 68 reinforced with accurate information 73 and eventually diagnostic information 76. A combination then occurs at the level of the central unit 77 and creation of the complemented object. This object is then transmitted 78 to the augmented-reality glasses so that the complemented object is displayed in the field of viewing 78 and that the practitioner can see in the mouth of his patient the visible and invisible parts of his operating field 79.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a connection between a laboratory information system and its medical apparatus and the display as taught by Duret in the device of the Hilkes-Lyst combination for the purpose of enabling that the practitioner can see in the mouth of his patient the visible and invisible parts of his operating field as taught by Duret (paragraph [0238]).
	Regarding claim 26, the Hilkes-Lyst combination teaches “the wearable optical system of claim 24.” However, Hilkes is silent regarding “further comprising a speaker or a microphone adapted to transmit or receive auditory communications via the wireless network.”
	Duret teaches “further comprising a speaker (paragraph [0056]: “the guiding of the user is carried out by emitting a sound signal” that which emits a sound signal is a speaker) or a microphone (paragraph [0241] “microphone 11”) adapted to transmit or receive auditory communications via the wireless network (for the speaker see paragraph [0228]: “the software … emits a sound signal with varying tone”; for the microphone see paragraph [0241]: “on the computer 3 or eventually on an intermediate casing will be inserted into the USB connection an antenna for sending and receiving data corresponding to the orders given by the dentist 6 using his microphone 11”).”
	Duret further teaches (paragraph [0219]): “A sound or visual indication may be added if there exists a risk of reaching sensitive areas (veins or nerves . . . ).”
	Duret also further teaches (paragraph [0241]): “the computer 3 …an antenna for sending and receiving data corresponding to the orders given by the dentist 6 using his microphone 11” and claim 23: “a microphone adapted to capture control commands from the user and to transmit them to the central unit.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a speaker as taught by Duret into the head-worn device of the Hilkes-Lyst combination for the purpose of allowing a sound indication to the user of a risk of reaching sensitive areas as taught by Duret (paragraph [0219]).
	Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microphone as taught by Duret into the head-worn device of the Hilkes-Lyst combination for the purpose of allowing oral commands by the user to be communicated to the processor or central unit as taught by Duret (paragraph [0241] and claim 23).
	Regarding claim 27, the Hilkes-Lyst combination teaches “the wearable optical system of claim 23,” however, Hilkes fails to teach “wherein the camera or display is adapted to be remotely controlled by the user using a user hand-held tool or device.”
	Duret teaches “wherein the camera or display is adapted to be remotely controlled by the user using a user hand-held tool or device (Duret teaches remote control by a hand-held tool, see paragraphs [0054]-[0056]: “the central unit is adapted to guide the user for the tool being used to follow the ideal movement… the guiding of the user is carried out by emitting a sound signal depending on the position of the tool being used.” Given that the guiding of the user is dependent on the position of the tool, the position of the tool is remotely controlling the overall device. This control includes control of the display, see paragraphs [0219]-[0220] “A visual or sound indication can also be added for the clinician's procedure to be accurate and in the right direction”, a visual indication to the clinician is a display).”
	Duret also teaches “wherein the camera or display is adapted to be remotely controlled by the user using a user hand-held tool or device (paragraph [0296]: “The combination function for the complemented object can be initiated using a button located … close to his clinical seat, … or a pedal in communication with the computer, and he can stop it when he judges that it is correct or that he has completed his clinical action. To this end, he stops pressing or presses a second time.” the button or pedal are both devices that are remotely controlling the display, i.e. turning on the combination function. Note that as written the device is not required to be hand-held. Such an interpretation is consistent with the specification paragraph [0025] which includes non-hand-held devices for remote control such as body-worn devices).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a remote controlling function from a hand-held tool as taught by Duret in the device of the Hilkes-Lyst combination for the purpose of guiding the user based on the position of the hand-held tool as taught by Duret (paragraph [0054]-[0056]). 
	Further it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate remote control of the display by a device as taught by Duret for the purpose of allowing the user to turn on and turn off the combination function of the display with a remotely located button or pedal as taught by Duret (paragraph [0296]).
	Regarding claim 28, the Hilkes-Lyst combination teaches “the wearable optical system of claim 27,” however, Hilkes is silent regarding “wherein the user hand-held tool or device comprises a dental mirror or probe.”
	Duret teaches “wherein the user hand-held tool or device comprises a dental mirror or probe (paragraph [0224]: “the instrument is … a probe”).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a probe as taught by Duret as the hand-held tool of the Hilkes-Lyst-Duret combination introduced for claim 27, because a dental probe allows the clinician to feel around and explore the area of interest on the tooth or gums.
Regarding claim 29, the Hilkes-Lyst combination teaches “the wearable optical system of claim 25,” however Hilkes fails to teach “wherein the medical apparatus comprises a dental crown milling, inlay, or veneer machine.”
Duret teaches “wherein the medical apparatus comprises a dental crown milling, inlay, or veneer machine (paragraph [0185]: “is possible to export the data in order to … use them to carry out a machining 12 implant guides or anatomical parts during the work on the patient 13, which permits him to better understand the immediate environment during his working in the mouth. This machining can be done by subtraction (conventional machining by milling)” thus data is communicated between a medical apparatus that is a dental milling device with a machining implant guide and the central unit 3 which is in communication with the camera and display).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a milling means (which can mill dental crowns) as one of the medical apparatuses that is in communication with the camera and display as taught by Duret for the purpose of permitting the clinician to better understand the immediate environment during his working in the mouth as taught by Duret (paragraph [0185]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hilkes USPGPub 2015/0084841 A1 (hereafter Hilkes) in view of Lyst Jr. et al. US 6,120,145 (hereafter Lyst) as applied to claim 12 above, and further in view of Duret USPGPub 2016/0220105 A1 (hereafter Duret) and Moore USPGPub 2016/0139434 A1 (hereafter Moore).
	Regarding claim 20, the Hilkes-Lyst combination teaches “the computer implemented method wearable optical system of claim 12,” however Hilkes fails to explicitly teach “wherein the display comprises an LCD display, a plasma display, a prism-reflective display, or a projector display.”
	Duret teaches “the display (paragraph [0122]: “This viewing, displaying and capturing system may consist, for example, and this is only a non-restrictive example for the invention, of “Google Glass”, 
	Moore teaches “wherein the display comprises an LCD display, a plasma display, a prism-reflective display, or a projector display (Moore’s modified Google Glass is both a projector display and a prism-reflective display, see Moore Fig. 2A where eyeglasses 200 have a prism 210 with a mirrored portion 225 and thus is a prism-reflective display, and a projector 215 and thus is a projector display).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the HMD display of the Hilkes-Lyst combination a prism-reflective display or a projector display as taught by Moore because Hilkes does not specify the type of display used, Duret teaches the use of Google Glass, and Moore teaches that a near-eye display can be configured as both a prism-reflective display and a projector display. One would have been motivated to make such a combination since Hilkes and Duret are silent as to the preferred near-eye display system and Moore provides such a system. Further Moore teaches that such an eyeglass display enables retinal projection capability (paragraph [0002]).

Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive. 
	From the last paragraph of page 7 of 15 of the applicant’s remarks through the first paragraph of page 9 of 15 of the applicant’s remarks the applicant appears to be arguing that Hilkes fails to teach “a display that is directly viewable by a user via a horizontal optical path, … and the display is positioned in the horizontal optical path” and “wherein the camera is cantilevered on an imaging extension.” 
	In support of this assertion, applicant argues in the last paragraph of page 7 of 15 of the applicant’s remarks that Hilkes teaches both the camera and the display optics as a single unit attached at a single point that change orientation together, and thus fails to meet “wherein the camera is cantilevered on an imaging extension.” The examiner respectfully disagrees with this assessment of Hilkes. As pointed out above, Hilkes teaches “wherein the camera is cantilevered on an imaging extension (see rod-shaped cantilever extension between the camera 9 and linear motor 12/HMD Electronics 8 in Fig. 5, and description of camera pivot point 11 in e.g. paragraph [0028] “In FIG. 3 the head/neck angle 4 is unchanged from FIG. 2, but the camera has been angled downward on a pivot point 11 so that the camera angle 10 is now aimed at a nearby object close at hand” thus the camera is movable relative to the HMD Housing 2).” Thus in contrast to the applicant’s assessment of Hilkes, in actuality Hilkes teaches a cantilevered position for the camera, see Fig. 5, and that the camera can move/pivot independently of the HMD support, because Figs. 2 and 3 have the same HMD position but different camera positions as explained in paragraph [0028].
	In the first paragraph of page 8 of 15 of the applicant’s remarks the applicant described the operation of Hilkes as relying entirely on the angle of the neck of the wearer. As pointed out above, this is not a correct reading of Hilkes who specifically teaches an additional mechanism for movement of the camera relative to the HMD support. It is also not clear what limitation it is that applicant is arguing is not taught by Hilkes in this paragraph. 
	In the second paragraph of page 8 of 15 of the applicant’s remarks the applicant argues that because Hilkes teaches that the near-to-eye display is “non-immersive” that Hilkes fails to teach “a display that is directly viewable by a user via a horizontal optical path.” This argument is not persuasive, because as pointed out in the previous rejection and maintained above, both Figs. 2 and 3 depict the display in the horizontal optical path. That the display can be moved to not being in the horizontal optical path is not precluded by the claim. In particular the claim does not require “the display is fixedly positioned in the horizontal optical path.” 
	In the first paragraph of page 9 of 15 the applicant describes some of the functionality of the instant device. In particular the applicant concludes that the instant device differs from Hilkes in that the instant device allows the viewing of a work area which is positioned below the horizontal optical path without the need for the user to bend down and forward. This argument is not persuasive for at least two reasons. Firstly, Hilkes teaches in Fig. 3, a display that can be viewed along the horizontal optical path, coupled to a camera that is pointing downwards, which then provides an image to the eye of the user of a work area which is downwards. Secondly, the claim does not preclude adjusting the display and/or camera by neck movements. 
	In the second paragraph of page 9 of 15 of the applicant’s remarks the applicant argues that Duret does not make up for the deficiency of Hilkes in this regard. Duret is not relied upon for these features, thus this argument is moot.
	From the last paragraph of page 9 of 15 of the applicant’s remarks through the third paragraph of page 11 of 15 of the applicant’s remarks the applicant argues that Duret fails to teach the amended limitation of claim 12: “a light source affixed to the user wearable support and configured to emit a light signal, wherein the light signal is coextensive with the adapted to illuminate the visible work area optical path.” This argument is moot, since a new reference, Lyst Jr., is introduced which teaches the amended limitation. However, the examiner would like to point out that Duret actually does teach “a light source affixed to the user wearable support.” The applicant points to paragraph [0115] as teaching “Eventually and preferably, there will be added 5) a lighting system on the intraoral camera or on the glasses” concluding that Duret fails to teach a light source affixed to the user wearable support, because Duret only teaches that such a light source could exist in the future. This is an incorrect interpretation of Duret, due to a obvious error in the translation from the foreign priority document FR 3032282. As seen in the attached machine translation, page 24 line 993 to page 25 line 1012, the original wording was “Eventuellement et preferentiellement”, which translated to “Optionally and preferably”. That the machine translation is the correct one can be verified by looking “eventuellement” up in the Collins French-English dictionary:

    PNG
    media_image1.png
    737
    1358
    media_image1.png
    Greyscale

	From this, one can see that “optionally” would be a valid translation, whereas “eventually” is incorrect because eventuellement and eventually are false cognates. 
	Thus Duret does teach “a light source affixed to the user wearable support”. However, in light of the newly added limitation, “wherein the light signal is coextensive with the adapted to illuminate the visible work area optical path” a new reference, Lyst Jr. has been introduced to modify Hilkes in the 103 rejection of claim 12.
Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In pages 12 of 15 to 14 of 15 of the applicant’s remarks the applicant argues that dependent claims 13-29 and 31 are allowable at least because of the arguments with respect to the claims from which they depend and the additional references not making up for these alleged deficiencies. The arguments regarding Hilkes and Duret have been addressed above. The additional references are not relied upon for teaching the argued limitations, thus the argument that they do not cure the alleged deficiencies is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872